DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 11/30/2021.
Claims 1-7 are pending.
The following rejections are newly applied based upon amendments to the claims or maintained (35 USC 101). Response to arguments follows the 35 USC 103(a) as it uses references set forth in the previous office action.
The action is FINAL.
Withdrawn Objections and Rejections
The claim objections made in the previous office action is withdrawn based upon amendments to the claims. 
The 35 USC 112b rejections made in the previous office action are withdrawn based upon amendments to the claims.   
 
Maintained Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a 
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the step of comparing does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the art (as discussed below).  
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon.  
The correlation of detection of gastric cancer and concentration level is considered a natural correlation.  The step of providing determining the correlation in miR335 in the sample are considered a routine and conventional step.   

Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are the steps of determining the concentration levels which is considered routine analysis of concentration amounts of methylation using known and conventional methylation assays.   Li et al (Am J Cancer Res 2014 Vol 4 p 648 cited on IDS) teaches a method for detection of gastric cancer by detection of hypermethylation (increase in concentration) of the promoter of miR-335 (p. 649 last 2 paragraphs and Figure 1).  Li et al. teaches detection of tissue samples.  Li et al. teaches that the detection is the promoter region (p. 649 last para) and as such teaches detection of methylation in at least a part of SEQ ID No. 1.  Li et al. teaches a method of MSP PCR and bisulfite sequencing (p. 651 1st column last parpaghra). Li et al. teaches primer sequences that are identical to SEQ ID NO. 2-3 (MIR335M2 table 2). 
Response to Arguments
The reply traverses the rejection.  A summary of the arguetmsn is set forth below with response to arguments following.  
The reply asserts that the samples must be from a live sample in a noninvasive manner and that the Li does not teach this (p. 4-5).  The reply asserts that further the 
These arguetmsn have been fully reviewed but have not been found persuasive. 
 The reply appears to be asserting that it was not general and routine to detect biomarkers in a noninvasive manner, however, based upon the art  (see Warren et al below) it was routine to detect methylation of markers in blood.  With regard to the assertion that it would be “something more” and the suggestion that Bernal points to fact that only certain biomarkers are detected in plasma for gastric cancer, it is noted that the correlation of biomarkers to gastric cancer is itself the judicial exception.  Furthermore, it is routine and convention to measure markers, including the miRNA marker provided as taught by Warren et al.  As such the arguetmsn have been considered but the rejection has been maintained.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Am J Cancer Res 2014 Vol 4 p 648 cited on IDS) in view of  Warren et al. (US Patent 9546403 effective filing 12/14/2011).
With regard to claims 1-2, Li et al. teaches a method for detection of gastric cancer by detection of hypermethylation (increase in concentration) of the promoter of miR-335 (p. 649 last 2 paragraphs and Figure 1).  Li et al. teaches detection of tissue samples.  Further Li et al. teaches the step of detection in conjunction with gastric cancer and therefore teaches the required step. Further Li et al. teaches the step of detection in conjunction with gastric cancer and therefore teaches the required step. Li et al. teaches that the detection is the promoter region (p. 649 last parpaghra) and as such teaches detection of methylation in at least a part of SEQ ID No. 1.  


 With regard to claim 4, Li et al. teaches a method of MSP PCR and bisulfite sequencing (p. 651 1st column last parpaghra). 
With regard to claim 5-7, Li et al. teaches primer sequences that are identical to SEQ ID NO. 2-3 (MIR335M2 table 2).   As such these regions would encompassed fragments of the recited CpG islands or a CpG island within the fragment.
 Li et al. teaches a method for detection of gastric cancer by detection of hypermethylation (increase in concentration) of the promoter of miR-335 (p. 649 last 2 paragraphs and Figure 1).  Li et al. teaches detection of tissue samples.  Although Li does not state that the gastric cancer is “early”, this is not defined so would encompass any gastric cancer that has not spread which would encompass the tumors of the gastric carcinoma patients in Li.  Further Li et al. teaches the step of detection in conjunction with gastric cancer and therefore teaches the required step. Li et al. teaches that the detection is the promoter region (p. 649 last parpaghra) and as such teaches detection of methylation in at least a part of SEQ ID No. 1.  
 	However, Li et al. does not teach a plasma sample.
	With regard to claims 1-2, Warren et al. teaches that blood from patients can be used to determine methylation status (column 1 lines 62-column 2 line 5).  Warren et al. teaches that blood plasma, serum and blood cells cancer used to detected methylated genes such as miR-335 ( column 5 lines 40 to column 6).  
	Therefore, it would be prima facie obvious to the ordinary artisan at the time of the effective filing date to use one of the finite types of samples (e.g. plasma) to detect . 
 Response to Arguments
The reply traverses the rejection.  A summary of the arguetmsn is set forth below with response to arguments following.  The reply asserts that Li teaches samples that are from endoscopy tissue samples and therefore is considered invasive (p. 5-6These arguetmsn have been considered but have not been found persuasive.  Warren et al. teaches that blood from patients can be used to determine methylation status (column 1 lines 62-column 2 line 5).  Warren et al. teaches that blood plasma, serum and blood cells cancer used to detected methylated genes such as miR-335 ( column 5 lines 40 to column 6).  As such it would be obvious to use known sample types to screen known markers to make determination of a concentration in a patient as compared to a healthy population. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE D SALMON/Primary Examiner, Art Unit 1634